UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 98-6240



SHERRY VANHOY,

                                             Petitioner - Appellant,

          versus


NORTH CAROLINA ATTORNEY GENERAL; MACK JARVIS;
CAROL CALDWELL,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Paul Trevor Sharp, Magistrate
Judge. (CA-97-762-1)


Submitted:   April 16, 1998                    Decided:   May 4, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sherry Vanhoy, Appellant Pro Se. Clarence Joe Delforge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-
trict court. Vanhoy v. North Carolina Attorney General, No. CA-97-
762-1 (M.D.N.C. Jan. 6, 1998). We further deny Appellant's motion

for in forma pauperis status and we decline to review any issues

Appellant seeks to raise for the first time on appeal. See Karpel
v. Inova Health Sys. Servs., 134 F.3d 1222, 1227 (4th Cir. 1998).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2